Title: From Thomas Jefferson to Chief Wolf and People of the Mandan Nation, 30 December 1806
From: Jefferson, Thomas
To: Chief Wolf and People of the Mandan Nation


                        
                            Dec. 30. 1806.
                        
                        My Children, the Wolf and people of the Mandan nation.
                        I take you by the hand of friendship & give you a hearty welcome to the seat of the government of the
                            United States. The journey which you have taken to visit your fathers on this side of our Island is a long one & your
                            having undertaken it is a proof that you desired to become acquainted with us. I thank the great Spirit that he has
                            protected you through the journey & brought you safely to the residence of your friends & I hope he will have you
                            constantly in his safe keeping & restore you in good health to your nations and families.
                        My friends & Children. we are descended from the old nations which live beyond the great water; but we & our forefathers have been so long here that we seem like you to have grown out of this land. We consider ourselves no
                            longer of the old nations beyond the great Water, but as united in one family with our red brethren here. The French, the
                            English, the Spaniards have now agreed with us to retire from all the country which you and we hold between Canada &
                            Mexico, & never more to return to it. And remember the words I now speak to you my Children, they are never to return
                            again. We are now your fathers, & you shall not lose by the Change. As soon as Spain had agreed to withdraw from all the
                            waters of the Missouri & Missisipi I felt the desire of becoming acquainted with all my red children beyond the
                            Missisipi & of uniting them with us, as we have done those on this side of that river in the bonds of peace &
                            friendship. I wished to learn what we could do to benefit them by furnishing them the necessaries they want in exchange
                            for their furs & peltries. I therefore sent our beloved man Captain Lewis, one of my own family, to go up the Missouri
                            river to get acquainted with all the Indian Nations in its neighborhood to take them by the hand, deliver my talks to them
                            & to inform us in what way we could be useful to them. Your Nation received him kindly, you have taken him by the hand
                            & been friendly to him. My Children I thank you for the services you rendered him, & for your attention to his words
                            he will now tell us where we should establish trading Houses to be convenient to you all, & what we must send to them.
                        My friends & Children, I have now an important advice to give you. I have already told you that you & all
                            the red men are my Children, & I wish you to live in peace & friendship with one another as brethren of the same
                            family ought to do. How much better is it for neighbors to help than to hurt one another. how much happier must it make
                            them. If you will cease to make war on one another, if you will live in friendship with all mankind, you can employ all
                            your time in providing food and clothing for yourselves & your families. your men will not be destroyed in war, & your
                            women & children will be down to sleep in their cabins without fear of being surprised by their enemies & killed or
                            carried away. Your numbers will be increased instead of diminishing and you will live in plenty & in quiet. My Children,
                            I have given this advice to all your red brethren on this side the Missisipi, they are following it, they are increasing
                            in their numbers, are learning to clothe & provide for their families as we do. remember then my advice, my children,
                            carry it home to your people, & tell them that from the day that they have become all of the same family, from the day
                            that we became father to them all, we wish as a true father should do, that we may all live together as one houshold, &
                            that before they strike one another they should to their father & let him endeavor to make up the quarrel.
                        My children, You are come from the other side of our great Island, from where the sun sets, to see your new
                            friends at the sun rising. You have now arrived where the waters are constantly rising & falling every day, but you are
                            still distant from the Sea. I very much desire that you should not stop here, but go on & see your brethren as far as
                            the edge of the great water. I am persuaded you have so far seen that every man by the way has received you as his
                            brothers, & has been ready to do you all the Kindness in his power. You will see the same thing quite to the sea shore,
                            & I wish you therefore to go & visit our great cities in that quarter, & see how many friends & brothers you have
                            here. You will then have travelled a long line from West to East, & if you had time to go from North to South, from
                            Canada to Florida, you would find it as long in that direction, & all the people as sincerely Your friends. I wish you,
                            my children, to see all you can, & to tell your people all you see; because I am sure the more they know of us, the more
                            they will be our hearty friends. I invite you therefore to pay a visit to Baltimore, Philadelphia, New York, & the
                            cities still beyond that if you should be willing to go further. We will provide carriages to convey you & a person to
                            go with you & to see that you want for nothing. by the time you come back, the snows will be melted on the mountains,
                            the ice in the rivers broken up & you will be wishing to set out on your return home.
                        My Children, I have long desired to see you. I have now opened my heart to you; let my words sink into your
                            hearts & never be forgotten. if ever lying people or bad spirits should raise up clouds between us, call to mind what I
                            have said, & what you have seen yourselves. besure there are some lying spirits between us: let us come together as
                            friends & explain to each other what is misrepresented or misunderstood, the clouds will fly away like the morning fog,
                            & the sun of friendship appear & shine forever bright & clear between us.
                        My Children, it may happen that while you are here occasion may arise to talk about many things which I do
                            not now particularly mention. The Secretary at war will always be ready to talk with you: and you are to consider whatever
                            he says as said by myself. he will also take care of you & see that you are furnished with all comforts here.
                        
                            Th: Jefferson
                            
                        
                    